Citation Nr: 1507910	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to July 1, 2010 for the award of service connection for ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  


FINDING OF FACT

The Veteran initially submitted a claim for service connection for ischemic heart disease on July 1, 2010. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to July 1, 2010, for the award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in developing a claim for benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Because the issue of entitlement to an earlier effective date for the grant of service connection stems from a granted claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Further, because the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of facts that are in dispute, further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

Earlier Effective Date 

The Veteran seeks an effective date earlier than July 1, 2010 for the award of service connection for IHD.  He maintains that the effective date for the award of service connection for this disability should be July 1971, the date he initially applied for VA benefits.  He maintains that he was told by VA personnel to submit a claim for service connection for a blood condition due to Agent Orange, which he did in July 1971.  He stated that had he been instructed to file a claim for service connection for a heart condition at that time, he would have done so; therefore, he feels that he was not properly instructed by VA as to what claims to file.  In the alternative, he states that he suffered myocardial infarctions in February 2004 and February 2007; therefore, the effective date should be in February 2004 when he was originally diagnosed as having a heart disorder. 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).   See also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In June 2010, the VA initiated a Nehmer review of the Veteran's claims file.  See Nehmer Re-Adjustment Review Report Form.  On July 1, 2010, the VA requested records which showed a diagnosis of coronary artery disease (CAD).  (See November 2004 VA outpatient report.)  By a January 2011 rating action, the RO awarded service connection for IHD; an initial 60 percent disability rating was assigned, effective July 1, 2010--the date of the VA inferred claim for service connection for this disability.  In its January 2011 decision, the RO noted that the Veteran had been diagnosed as myocardial infarction in February 2004.   

Based on the evidence of record, the Board finds that an effective date earlier than July 1, 2010 for service-connected ischemic heart disease is not warranted because the claims file does not contain any communication filed prior to that date could be construed as a formal or informal claim for that specific benefit (service connection for IHD).

Further, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).  See also Brannon, 12 Vet. App. at 35 (holding that "the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition"); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee, 459 F.3d at 1327; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").  Accordingly, merely seeking treatment, such as by undergoing a VA examination, does not establish a claim, to include an informal claim, for service connection.  Thus, with respect to the Veteran's contention that he should be assigned an effective date as early as February 2004 because he was diagnosed as having IHD at that time, any records of treatment for IHD prior to July 1, 2010, cannot, by themselves, constitute a claim for service connection.  

Furthermore, although the Veteran filed a previous claim for service connection in July 1971, that claim was for residuals of mononucleosis, hearing loss, hepatitis, a blood disorder, and residuals of a concussion, and did not mention any heart or other circulatory dysfunction.  See Brannon, 12 Vet. App. at 35 (holding that, to qualify as a claim for a particular benefit, the Veteran "must have asserted the claim expressly or impliedly").  Accordingly, the Board can find no formal or informal claim for service connection for a cardiac disorder at any point prior to July 1, 2010.  38 C.F.R. §§ 3.151, 3.155, 3.400. 

The Veteran argues that VA is at fault for not instructing him to submit a claim for service connection for heart disease in 1971.  Assuming, without deciding, that the Veteran received erroneous advice or assistance in filing his claim, this does not establish a legal basis of entitlement to an earlier effective date.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Further, while VA had no obligation to advise him of potential entitlement for benefits in 1971, the Veteran was not diagnosed as having heart disease until many years later in 2004.

Although July 1, 2010 was the date of claim, the award of service connection for IHD was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014).  In such cases, VA has promulgated special rules for effective dates pursuant to Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.  Accordingly, the Veteran is a "Nehmer class member" as defined by law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If a claim was denied between September 25, 1985 and May 3, 1989, then the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(1).

If, however, the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3).  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Here, the RO awarded service connection for IHD on a presumptive basis due to exposure to herbicide exposure during service in the Republic of Vietnam.  Because the July 2010 claim was filed more than one year after the Veteran separated from service and was received between May 3, 1989 and the effective date of the liberalizing law, the appropriate effective date is either the date the Veteran's original claim was received or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2).  In this case, because the date of claim (i.e., July 2010) is later than the date entitlement arose (i.e., February 2004), the proper effective date is the currently assigned date of July 1, 2010.

In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection, including the Nehmer provisions.  See 38 C.F.R. §§ 3.400, 3.816.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the award of service connection for his IHD.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date prior to July 1, 2010, for the award of service connection for ischemic heart disease is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


